Citation Nr: 1002009	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  07-22 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for a colon disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to December 
1972.

This matter is on appeal from a January 2007 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas. 

The Veteran testified before the undersigned Acting Veterans 
Law Judge in November 2009.  A transcript of the hearing is 
of record.

Please note this appeal has been advanced on the Board of 
Veterans' Appeals' (Board's) docket pursuant to 38 C.F.R. 
§ 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

By law, assistance to a veteran in processing a claim shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) 
(2009); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Service treatment records reveal that the Veteran had 
ulcerative proctitis to a distance of approximately 25 
centimeters (cm) from the anal verge in 1971 and 1972.  He 
was treated with hydrocortisone suppositories.  Post-service 
VA treatment records include a June 2004 pathology report 
which showed microscopic adenoma of the colon and 
hyperplastic polyp of the rectum.  A June 2009 colonoscopy 
revealed a sigmoid mass at 40 cm from the anal verge, and 
pathology reports identified the mass as an infiltrating 
moderately differentiated adenocarcinoma.  The diagnosis and 
colonoscopy were performed by a fee-basis physician, Dr. 
Hamilton, and his records are not included in the claims 
folders.

A December 2006 VA examination report and medical opinion 
found no current evidence of proctitis and no relationship 
between the rectal and colon polyps found in 2004 and 
service.  However, colon cancer was not diagnosed as the time 
of the December 2006 VA examination.

The Veteran asserts that his diabetes mellitus was caused by 
the hydrocortisone treatment for his proctitis in service.  
He also reports that he currently has colitis and that his 
colon cancer and other rectal and colon problems are related 
to the proctitis in service.

It is unclear from the record whether the Veteran's in-
service proctitis was an early manifestation of or otherwise 
led to the development of his colon cancer and it is also 
unclear whether his hydrocortisone treatment in service led 
to his diabetes mellitus.  Accordingly, a VA examination to 
determine the nature and etiology of his diabetes mellitus 
and his colon problems would be helpful in the adjudication 
of the claims.  

The claims file currently includes VA treatment records dated 
from November 2003 to June 2007 and from June to November 
2009.  The Veteran testified that he receives all of his 
medical treatment from VA.  These VA records indicate, 
variously, that he was diagnosed with diabetes mellitus in 
2001, 2002, or 2003.  Any VA records developed since service 
should be obtained.  In addition, treatment records between 
June 2007 and June 2009 should be obtained, along with any 
treatment records developed since November 2009.  As these 
records may include information pertinent to the Veteran's 
claims, they should be obtained.  See 38 C.F.R. 
§ 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) 
(holding that VA treatment records are considered to be 
constructively contained in the claims folder and must be 
obtained before a final decision is rendered).

In addition, the claims folders do not contain the treatment 
records prepared by the private, fee basis, gastrointestinal 
physician, Dr. Hamilton, who initially diagnosed the 
Veteran's colon cancer.  These records should also be 
obtained.

Lastly, the Veteran testified that he was in receipt of 
Social Security Administration (SSA) disability benefits due 
in part to his diabetes mellitus.  The record does not 
reflect that VA sought to secure copies of the Veteran's SSA 
records.  In Murincsak v. Derwinski, 2 Vet. App. 363 (1992), 
the United States Court of Appeals for Veterans Claims 
(Court) held, in essence, that records pertaining to SSA 
disability claims in the possession of SSA are constructively 
in possession of VA (see 38 C.F.R. § 3.201), and that if VA 
does not seek to secure such records from SSA, it violates 
its duty to assist the Veteran under 38 U.S.C.A. § 5107(a).  
The Court has adhered to this precedent and has consistently 
remanded to the Board cases in which SSA records have not 
been sought.  Therefore, the Board has no alternative but to 
remand these matters for such records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Obtain and associate with the claims 
files VA medical records for the Veteran 
dated (1) prior to November 2003, 
particularly from 2001 forward pertaining 
to diabetes mellitus diagnosis and 
treatment; (2) from June 2007 to June 
2009; and (3) from November 2009 to the 
present.  

2.  After obtaining any necessary 
authorization from the Veteran, associate 
with the claims files medical records, 
including the June 2009 colonoscopy report 
and any pathology reports, from the fee 
basis gastroenterologist, Dr. J. Kent 
Hamilton, Digestive Health Associates of 
Texas, P.A., 411 North Washington Ave. 
Suite 6000, Dallas, TX 75246, from June 
2009 to the present.  

3.  The RO should secure for the record 
copies of the complete SSA records 
pertaining to the Veteran, to include all 
medical records considered in any 
determination on his claim for SSA 
disability benefits.  If such records are 
unavailable, it should be so noted for the 
record (with an explanation of the reason 
why they are unavailable).  Review the 
records received from SSA, and arrange for 
any further development suggested by the 
information therein (e.g., if they 
identify any further pertinent treatment-
providers, secure the records of such 
treatment).

4.  Then, arrange for a VA 
gastrointestinal examination of the 
Veteran to determine the nature and 
etiology of any current colon disability.  
All indicated studies should be performed.  
After examination of the Veteran and 
review of the record, including the 
Veteran's service medical records 
pertaining to evaluation and treatment of 
ulcerative proctitis in service, and all 
his post-service medical records, provide 
an opinion as to whether it is at least as 
likely as not (50 percent probability or 
higher) that any current colon disability, 
including colon cancer, was caused or 
chronically worsened by the ulcerative 
proctitis in service.

5.  Then, arrange for a VA examination of 
the Veteran to determine the nature and 
etiology of his diabetes mellitus.  All 
indicated studies should be performed.  
After examination of the Veteran and 
review of the record, including the 
Veteran's service medical records 
reflecting hydrocortisone treatment in 
service, and all his post-service medical 
records, provide an opinion as to whether 
it is at least as likely as not (50 
percent probability or higher) that his 
diabetes mellitus was caused by the 
hydrocortisone treatment or other event in 
service.

6.  Then, re-adjudicate the claims.  If 
any claim remains denied, the RO should 
issue an appropriate supplemental 
statement of the case and afford the 
Veteran the opportunity to respond.  The 
case should then be returned to the Board, 
if in order, for further review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



